Citation Nr: 0216812	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  98-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2. Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty with the U.S. Navy from June 
1963 to June 1967.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1999, on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Upon its last review, the Board 
remanded the appellant's claims for the conduct of a video 
conference hearing.  

Having reviewed the evidence of record, the Board finds that 
these matters are ready for appellate review.


FINDINGS OF FACT

1. The appellant is not a veteran of combat, and there exists 
insufficient corroborating evidence of claimed in-service 
stressors.

2. The appellant does not have PTSD that is related to his 
military service.

3. The appellant is not shown to have a chronic skin 
disorder.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or as a result of the appellant's 
active military service. 38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2002).

2. A chronic skin disorder was not incurred in or as a result 
of the appellant's active military service, nor may it be 
presumed to have been so incurred. 38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

The appellant seeks service connection for PTSD and for a 
chronic skin condition.  

As a matter preliminary to the consideration of these 
matters, the Board must first ascertain whether the 
appellant has been apprised of evidence necessary to 
substantiate the claims, and whether he has been adequately 
assisted in their development in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied.  

First, the appellant has been apprised of the law and 
regulations pertinent to his claims in numerous rating 
decisions and Statements of the Case dated in February 1996, 
and August 1997.  Additionally, during the course of 
hearings conducted in December 1998 and May 2000, and 
through the questioning by the hearing officers, necessary 
information was obtained from the appellant and through his 
representative regarding the substantiation of his claims.

In particular with regard to the psychiatric claim at issue, 
the record indicates that VA has made substantial efforts to 
investigate the claim by contacting appropriate government 
records depositories.  As will be noted below, the claim is 
being denied upon the basis that the record does not 
indicate the appellant is a veteran of combat, and there is 
insufficient corroborating evidence that the appellant was 
exposed to the stressors that he has claimed.  In this 
regard, examination of the appellant's myriad submissions 
reveals that the appellant has focused squarely upon this 
issue (i.e., corroboration of the claimed stressors).  He 
has testified on two occasions relative to these incidents, 
and they have been fully investigated in accordance with 
applicable law.  Therefore, the Board concludes that the 
veteran clearly possessed actual knowledge of the evidence 
needed to substantiate his claim.  The Board further finds 
that he also possessed actual knowledge of the division of 
responsibilities between VA and a claimant in obtaining 
evidence necessary to substantiate the claim.  The record 
demonstrates that he has vigorously pursued his efforts to 
submit evidence on his own behalf to substantiate the claim.

Thus, it appears that no further substantiating evidence is 
available or could be generated.  In these circumstances, 
the claims are ready for appellate review.  
In particular, the Board has carefully considered whether 
further notification procedures under the VCAA or other law 
should be undertaken.  Under 38 U.S.C. 
§ 5103(a), as amended by VCAA, upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

By "substantiate" is not defined in the Act.  However, in 
ordinary and customary use, by "substantiate" is meant that 
which tends to "support with proof or evidence" or "verify."  
The American Heritage Dictionary of the English Language, 3rd 
ed. 1992 (1791).  The Explanatory Statement on the House 
version of the VCAA indicates that it was the Committees' 
intent to construe "to substantiate" as meaning "tending to 
prove" or "to support," and that information or evidence 
necessary to substantiate a claim need not necessarily prove 
a claim.  All the information need do is support a claim or 
give form or substance to it.  See Explanatory Statement on 
H.R. 4864, as amended, 146 Cong. Rec. H9912, H9914 (Oct. 17, 
2000).  

As noted, however, all relevant evidence has been obtained.  
The appellant has rendered an account of claimed in-service 
stressors which has been fully investigated by VA, and, as 
will be discussed below, official government records are in 
contradiction to the appellant's account.  The claimant has 
also gathered and submitted evidence on his own behalf to 
substantiate the claim.  Thus, because there is no 
substantiating evidence which has not been provided, a 
further advisement under 38 U.S.C. § 5103(a) is not 
appropriate.   

In addition to all of the above analysis with regard to the 
duty to assist and duty to notify, the Board has also 
concluded that the claimant lacks crediblity as to his 
evidentiary assertions advanced with regard to his claim for 
compensation benefits for PTSD.  In view of that finding, it 
also follows that there is no reasonable possibility that 
any further development could substantiate the claim as 
there is no circumstance under which the claimant could 
prevail if his evidentiary assertions as to events in 
service or current subjective symptoms due to those events 
are credible. 


The Merits of the Claims

Service connection for PTSD

(a)  No Verified Stressor Event

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will rule in the alternative in denying 
the claim.  First, the Board will deny the claim on the 
basis of a lack of a verified stressor.  This ruling alone 
would support the denial of the claim.  

The Board will also rule that the claim must be denied on 
the independent basis that the claimant has no crediblity as 
to evidentiary assertions advanced in support of a claim for 
compensation benefits for PTSD.  If no credibility can be 
assigned to his evidentiary assertions, there is no basis to 
establish the existence of the subjective symptoms required 
to support a diagnosis of PTSD and, indeed, there is no 
remaining role for the application of medical expertise.  

The Board will thus turn initially to the question of 
stressor verification.  The appellant contends that he 
incurred the psychiatric disorder in question as a result of 
experiences he had while temporarily assigned to a supply 
vessel in the coastal waters of Vietnam.  He points to 
diagnoses rendered by physicians in support of his claim.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2002).

With regard to the second PTSD element, that of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
3.304(d) (2002).  If it is determined through military 
citations or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  38 
C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Having carefully considered all of the evidence of record in 
light of the applicable law, the Board is of the opinion 
that the preponderance of the evidence is clearly against 
the claim, and the appeal will be denied.  In particular, 
the evidence does not support a finding that the appellant 
is a veteran of combat, or that he was exposed to the 
stressors as he has claimed.  

The Board must first decide whether the claimant is a 
veteran of combat, so as to trigger application of the 
provisions of 38 U.S.C.A. § 1154(b).  Zarycki, supra.  The 
record does not indicate that the appellant has such status.  
Firstly, his report of separation from the armed forces 
indicates that he served for the entirety of his enlistment 
as an administrative specialist - a clerk.  His service 
personnel records otherwise indicate no combat training, 
experience or exposure.   

Although he is the recipient of the National Defense Service 
Medal - such a decoration is not indicative of combat 
service, as it is awarded to all military members for 
honorable active service for any period between June 27, 
1950 and July 27, 1954, or between January 1, 1961 and 
August 14, 1974. See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  

The appellant is also the recipient of the Vietnam Service 
Medal.  This is not indicative of combat participation or 
exposure, as it is awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspaces thereover in direct support of operations in 
Vietnam.  Id. at 6-1.  Although the appellant points to this 
award and its citation's language that he was in "direct 
support of combat forces," the award is, by definition, 
awarded to all those who served in Vietnam as they assisted 
in such direct support of combat operations.  

Although the appellant argues that he is entitled to a 
Combat Action Ribbon, the record contains a November 2000 
letter from the Department of the Navy to the appellant that 
he is not entitled to such an award.  In this regard, VA has 
no legal authority to alter the service department's 
findings, and as a general matter, the appropriate reliance 
upon the records of the service department is now well-
settled. See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 
1997); Spencer v. West, 13 Vet. App. 376, 380 (2000); 
Manlincon v. West, 12 Vet. App. 238 (1999); Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994) [all for the general proposition that 
service department findings relative to an individual's 
service are "binding on the VA for the purposes of 
establishing service in the U.S. Armed Forces"]. 

Although it will be discussed further below, the November 
2000 letter is of particular significance to this matter, as 
the Department of the Navy then also explained to the 
appellant that "entrance into the combat zone is not a 
qualifying factor for the award; rather it is the level of 
performance under fire . . . [and the appellant's] receipt 
of the Vietnam Service Medal recognized the time [he] spent 
in the combat theater."  

Thus, the appellant is not a combat veteran and there must 
be corroborative evidence of his claimed stressors.  In this 
case, the record indicates that the appellant was attached 
to two supply vessels in Vietnam from April to July 1967.  
It is the appellant's account that during this time, he was 
exposed to essentially two stressors.  

As to the first, the appellant reported that shortly after 
arriving in Vietnam, he was standing on a floating pier 
awaiting transport to his vessel.  The appellant recalled 
that he was then in close proximity to personnel who were 
loading "body bags" on the pier.  According to the 
appellant, as they did so, a "big wave came in" and the pier 
threw the workmen off balance such that brain matter from a 
body in a partially unzipped bag "literally spilled onto 
[the appellant's] left foot."  There is no corroboration for 
such an account.  As further discussed below, this account 
is directly contradicted by the claimant's earlier 
statements that he never was ashore in Vietnam.  

The appellant also relates that during his four-month tour 
off the coast of Vietnam and while temporarily assigned to 
two supply vessels, he experienced mortal fear when three 
enemy torpedo boats launched torpedoes a distance of 10 
miles at warships, the decks of which he did not stand upon.  
The appellant also relates that these events occurred at the 
approximate time when his vessel actually entered Haiphong 
harbor in North Vietnam to search for downed U.S. pilots and 
was under fire.  

Official government records obtained by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
August 2001 include the command history of the USS 
Hassayampa, the ship to which the appellant was attached.  
As related by the appellant, the command history confirms 
that from June 24 to July 3, 1966, the appellant served on 
temporary duty with the Commander of Service Squadron Seven, 
and that the unit provided logistical support to various 
ships off of the coast of Vietnam and the Gulf of Tonkin.  
However, the command history is wholly devoid of any mention 
of any combat action during the time that the Commander of 
Service Squadron Seven was so embarked.   

The USASCRUR found that while the deck logs of the ship also 
verified that the USS Hassayampa was periodically in a 
hostile fire zone, it was so located only during periods 
when it actually serviced its client vessels.  The deck logs 
do not document that the USS Hassayampa came under fire by 
enemy forces at any time that the appellant or the Commander 
of Service Squadron Seven was embarked.  

The appellant has submitted copies of declassified, apparent 
official records of naval activity during his four month 
temporary duty assignment off the coast of Vietnam.  These 
confirm that on July 1, 1967, three enemy patrol boats 
launched torpedoes at three of four U.S. destroyers (from 
vessels named the USS Coontz,  USS Gurke, USS Rogers, and 
the USS King) from a distance of 10 miles.  The report 
further details that U.S. aircraft and surface vessels 
engaged and destroyed the attacking enemy forces in short 
order.  There was no damage reported to U.S. forces.  

The significant factor in contradiction to the appellant's 
claim is that nowhere in these reports is the USS Hassayampa 
or the USS Pyro mentioned as being the target of, or indeed 
in the vicinity of the attacked vessels, and there is 
nothing in these reports or the reports as submitted by the 
USACRUR that indicate that any of these vessels, including 
the appellant's, were attacked twice, as related by the 
appellant.  

Indeed, as was noted above, the U.S. Navy has indicated that 
"entrance into the combat zone is not a qualifying factor 
for the award [of a combat ribbon]," thus suggesting that 
the mere presence in a combat zone does not, in and of 
itself, substantiate that an individual was under fire.  

Similarly, although the appellant has periodically stated 
that for a period of up to 7 days his task force played "cat 
and mouse" with three torpedo boats, such is also 
uncorroborated by the record.  Indeed, given what the 
official government records show, the appellant's account 
appears wholly incredible.  The deck logs of the Hassayampa 
reflect no more than discharge of her routine duties with no 
suggestion of heightened alert, much less preparation to 
repel an attack.  The official records document the 
destruction of hostile forces by other vessels and aircraft 
long before they approached the position of the Hassayampa.  
See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see Samuels 
v. West, 1 1 Vet. App. 433, 436 (1998) (Where the veteran 
sought service connection for post-traumatic stress 
disorder, based upon multiple stressors occurring during 
"combat" in Vietnam, and the record clearly showed he had 
never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors); see also Godfrey v. Brown, 7 Vet. App. 398, 407 
(1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year 
history of back problems," as evidenced by "medical 
evidence" and the medical evidence as evidenced in the SSA 
file shows no such history, the SSA statement cannot be 
presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised).

Even more incredible is the appellant's account that the 
vessels to which he was attached, support vessels bearing 
fuel or ammunition, actually entered Haiphong Harbor in the-
then North Vietnam to search for downed friendly fliers, or 
to shell enemy positions.  Indeed, these assertions fall 
into the category of the patently ridiculous.  There is no 
reasonable possibility that there is evidence to 
substantiate these assertions and it would be a colossal and 
unforgivable waste of scarce adjudicative resources to 
pursue these tales further at the expense of other veterans 
who await a decision on their good faith claims.  

The Board has carefully considered the appellant's account 
of having volunteered for service in Vietnam.  However, such 
does not suggest corroboration of the claimed stressors.  
Whatever credibility may be attached to the appellant's 
account of having been dissuaded by his officer from his 
insistence of volunteering earlier to engage in combat 
services, and his resulting distress, either the appellant 
was exposed to combat stressors or he was not.  In this 
case, the record indicates that the appellant was a clerk, 
with temporary duty aboard a supply ship, and he was not 
exposed to or in proximity of any combat action.  Pentecost, 
supra.  

While the appellant reports that he volunteered for patrol 
riverboat service, there is no evidence to support this 
contention, and the veteran's own account is that he was not 
aboard patrol boats.  Indeed, in his statement of April 
2000, he indicated that after being refused such service, he 
"meekly returned to [his] office and to [his] routine 
clerical duties."  

Thus, the appellant's claim fails on the bases that he is 
not a combat veteran, and there is no supporting evidence 
that he was exposed to a qualifying stressor in service.  
Under this ruling, the Board does not reach the question of 
whether the appellant has been diagnosed to have PTSD, and 
whether such PTSD is linked by competent evidence to 
corroborated service experiences. 

(b)  Credibility

Next, the Board will address the question of the crediblity 
of the claimant.  It is the Board's principal responsibility 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, No. 
00-7023 (Fed. Cir. Oct. 13, 2000).  As the United States 
Court of Appeals for the Federal Circuit has commented, 
there is a considerable body of law imposing a duty on the 
Board to analyze the crediblity and probative value of 
evidence sua sponte, when making its factual findings.  
Further, the Board has the "authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. 
Ed. 2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge 
can be aware of the variations in demeanor and tone of voice 
that bear so heavily on the listener's understanding of and 
belief in what is said"); NLRB v. Walton Manufacturing Co., 
369 U.S. 404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) 
(trier of fact "sees the witnesses and hears them testify, 
while the [NLRB] and the reviewing court look only at cold 
records"); Jackson v. Veterans Admin., 768 F.2d 1325, 1331 
(Fed. Cir. 1985) (trier of fact has opportunity to observe 
"demeanor" of witness in determining credibility).

The credibility of a witness can be impeached by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific 
dates of events that happened . . . long ago"); Mings v. 
Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony which was inconsistent with prior 
written statements).  Although credibility is often defined 
as determined by the demeanor of a witness, a document may 
also be credible evidence.  See, e.g., Fasolino Foods v. 
Banca Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 
(S.D.N.Y. 1991); In Re National Student Marketing 
Litigation, 598 F. Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In Burns v. Department of Health & Human Servs., supra, a 
special master for the secretary of HHS in a claim for 
compensation based upon alleges damages stemming from a 
vaccination concluded: 
  
Because of petitioner's inconsistent affidavits 
and her expressed recognition of the difficulties 
of remembering specific dates of events that 
happened so long ago, [I] give greater credence 
and weight to the contemporaneous medical records 
filed in this matter.
  
Burns v. Department of Health & Human Servs., 1992 U.S. Cl. 
Ct. LEXIS 528.   The special master was found to have 
followed the Federal Circuit's instruction in Cucuras v. 
Department of Health & Human Resources, 993 F.2d 1525, 1528 
(Fed. Cir. 1993), and the Court observed:  "Moreover the 
Supreme Court counsels that oral testimony in conflict with 
contemporaneous documentary evidence deserves little 
weight."  United States v. Unites States Gypsum Co., 333 
U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 (1947).  This 
court's predecessor adopted the same principle.  Montgomery 
Coca Cola Bottling Co. v. United States, 222 Ct. Cl. 356, 
615 F.2d 1318, 1328 (Ct. Cl. 1980).
  
As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines 
in assessment of credibility.   In Clark v. United States, 
391 F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 
(1968), the court held that the following instruction given 
by the trial court correctly set out the factors to be 
considered by the jury in determining the credibility of the 
witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the 
trial, his or her relation to or feeling 
toward the parties to the trial, the 
probability or improbability of his or her 
statements as well as all the other facts 
and circumstances given in evidence. 
391 F.2d at 60.  In United States v. Merrival, 600 F.2d 
717, 719 (8th Cir. 1979), the court held that the 
following general credibility instruction provided 
protection for the accused in a criminal matter: 
You, as jurors, are the sole judges of the 
truthfulness of the witnesses and the weight 
their testimony deserves. 
You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence which tends to show whether a 
witness is worthy of belief.  Consider each 
witness' ability to observe the matters as 
to which he or she has testified and whether 
each witness is either supported or 
contradicted by other evidence in the case. 
600 F.2d at 720 n.2. 
The general credibility instruction given in United States 
v. Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness 
who has testified in the case.  In reaching 
a conclusion as to what weight and value you 
ought to give to the testimony of any 
witness who has testified in the case, you 
are warranted in taking into consideration 
the interest of the witness in the result of 
the trial; take into consideration his or 
her relation to any party in interest; his 
or her demeanor upon the witness stand; his 
or her manner of testifying; his or her 
tendency to speak truthfully or falsely, as 
you may believe, the probability or 
improbability of the testimony given; his or 
her situation to see and observe; and his or 
her apparent capacity and willingness to 
truthfully and accurately tell you what he 
or she saw and observed; and if you believe 
any witness testified falsely as to any 
material issue in this case, then you must 
reject that which you believe to be false, 
and you may reject the whole or any part of 
the testimony of such witness.  
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: 
Civil § 73.01 (4th ed. 1987), as approved in United States 
v. Hastings, 577 F.2d 38, 42 (8th Cir. 1978).
The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much 
less a criminal prosecution.  Rather, the Board finds them 
useful because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  
In other words, they are taken as a high hurdle that must be 
overcome to find the claimant's crediblity in question.

In this matter the Board finds that the claimant has 
demonstrated that his evidentiary assertions in pursuit of a 
claim for compensation benefits for PTSD carry no 
crediblity.  As the fact finder, the Board concludes that 
the evidentiary assertion that the claimant was aboard a 
support vessel that entered or approached Haiphong Harbor to 
rescue aircrew or exchange fire with shore batteries is 
patently false.  This is a falsehood of massive portions 
that goes to the heart of the claim.  Accordingly, the Board 
finds that the none of the claimant's evidentiary assertions 
in pursuit of this claim are credible because he 
demonstrably submitted a false material statement in pursuit 
of a claim for compensation benefits.  Phillips, supra. 

While this alone is a sufficient basis to find the claimant 
without credibility as to this claim, it is by no means the 
only basis.  The general inquiry as to the claimant's status 
as a combat veteran establishes that he patently has 
advanced false stories of his experiences in service.  The 
authoritative service department evidence of record 
establishes now beyond any dispute that the claims of 
participating in shore bombardment missions, of attacking 
enemy installations in Haiphong and that he was on a vessel 
directly attacked by North Vietnamese torpedo boats are all 
false.  These blatantly false allegations support a finding 
that the claimant is not acting in good faith.  These 
falsehoods also support a finding by the Board that no 
reasonable fact finder could assign any credibility to any 
evidentiary assertion by the claimant advanced to support 
his claim for service connection for PTSD.  As noted by the 
Phillips Court, a fact finder that concludes that "any 
witness testified falsely as to any material issue in this 
case . . . must reject that which you believe to be false, 
and you may reject the whole or any part of the testimony of 
such witness."   In this matter the claim of direct combat 
participation is manifestly a "material issue," and the 
claimant's false testimony as to this material issue 
provides the mandate for the fact finder to reject the whole 
of his evidentiary assertions.   

Under the authority of Bethea v. Derwinski, 2 Vet. App. 252 
(1992), the Board finds the memorandum decision in Pruitt v. 
West, No. 97-381 (U.S. Vet. App. Mar 6, 1998) to contain 
particularly persuasive reasoning as to the appropriate 
course of action to be followed when false claims of combat 
are advanced by a veteran in a claim for service connection 
for PTSD.  As the Court stated:

This claim for benefits has been grounded on what 
now has been found to be a false claim to combat-
related stress.  When faced with this reality, the 
stress from having been in combat shifted to 
hardship of Army life and severe Korean weather.  
The appellant, now having been found by the Board 
to have lacked credibility by falsely claiming 
combat experience, is hardly in a position to 
continue his quest for benefits.  He has expended 
resources of VA and this Court at the expense of 
delaying legitimate claims.  Such conduct on his 
part could well violate 18 U.S.C. § 1001 (false 
statement), but, in any event, he has done a great 
disservice to those who have service in our armed 
forces and honorably pursued veterans benefits in 
a system having no room for one falsely claiming 
combat related disabilities.

The undermining of the claimant's crediblity, however, is 
not limited to the false allegation of combat participation.  
With respect to the allegation that the claimant saw dead 
bodies, the Board notes that the claimant alleged this 
happened during a brief visit to a shore location in 
Vietnam.  The Board finds first this account may be 
dismissed as the claimant has already established that no 
credibility can be assigned to his evidentiary assertions 
based upon his false claim of combat.  Phillips, supra.  
Further, the administrative records fail to show any stop by 
a vessel the claimant was on at a shore location in Vietnam.  
Next, the Board finds the allegation is entirely lacks 
crediblity in light of the fact that in his initial accounts 
of his experiences in May 1995, the veteran expressly denied 
ever being ashore in Vietnam.  Thus, his own statements are 
directly contradictory as to whether he was ever ashore in 
Vietnam.  

With regard to any implication in the various assertions by 
the claimant that he actually was assigned to a patrol 
riverboat during his active service, the Board must 
specifically find that there is no evidence to support this 
contention.  The veteran himself has provided evidence 
indicating that his service was not aboard patrol boats.  
Instead, his later statements appears to indicate that he 
was not actually aboard a patrol boat, but had volunteered 
for a patrol boat.  For example, in his statement of April 
2000, it was indicated that after volunteering for a patrol 
boat mission, and being refused, he "meekly returned to my 
office and to my routine clerical duties."  Additionally, 
the Board finds this account may be dismissed as the 
claimant has already established that no credibility can be 
assigned to his evidentiary assertions based upon his false 
claim of combat.  Phillips, supra.

As to the account that the claimant feared that the 
ammunition ship he served aboard off Vietnam might be hit 
and explode, the Board finds first this account may be 
dismissed as the claimant has already established that no 
credibility can be assigned to his evidentiary assertions 
based upon his false claim of combat.  Phillips, supra.  
Second, the Board finds it carries no crediblity since the 
veteran early on in the treatment record expressly denied 
that any event in service had an impact on him.  Thus, the 
assertion made much later that this circumstance caused PTSD 
is directly contradicted by the claimant's own early 
assertions that there was no event in service that affected 
him.  Third, as the Madden, supra. Court held, the Board has 
the "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  The 
account of fear of the ammunition ship blowing up emerged 
very belatedly in pursuit of his claim that he experienced 
PTSD.  Accordingly, not only is this story contradicted by 
his earlier denial that events in service affected him, 
given the fact that he has advanced false claims of combat 
service, the Board finds it transparent that this tale was 
manufactured out of whole cloth.

With regard to any other evidentiary assertions concerning 
an event in service alleged implicitly or explicitly as a 
claimed stressor, the Board finds that such assertions may 
be dismissed as the claimant has already established that no 
credibility can be assigned to his evidentiary assertions 
based upon his false claim of combat.  Phillips, supra.  
Further, the record is clear that the claimant's earlier 
statements that events in service had not affected him 
directly contradict any subsequent claim of the lingering 
effects of an alleged stressor event.  Thus, his evidentiary 
assertions as to events in service, his reaction to events 
in service and his current subjective symptoms related to 
alleged or actual events in service now asserted to 
represent PTSD are all without credibility.

As the medical texts the Board has provided to claimant 
indicate, the diagnosis of PTSD is ultimately contingent 
upon the credibility of the patient as the diagnostic 
criteria turn upon subjective manifestations that are not 
subject to objective verification.  Hence, once it is clear 
that the party seeking a diagnosis of PTSD has presented a 
false material statement and is no longer credible, there is 
no sphere left for the application of medical expertise as 
crediblity is an adjudicative, not a medical determination.  
Further, a finding that the claimant is patently incredible 
concerning his evidentiary assertions in pursuit of a claim 
for service connection for PTSD also supports the conclusion 
that there is no reasonable possibility that further 
development could substantiate the claim.  Hence, there is 
no further duty to assist the claimant.

The appeal is denied.


Service connection for a chronic skin disorder

The appellant argues that he has a chronic skin disorder 
that is linked to his PTSD.  Although the appellant 
originally claimed that this disorder was caused by in-
service exposure to an herbicide and he has withdrawn this 
contention, the Board is nonetheless obligated by law to 
ascertain whether there is any direct or presumptive linkage 
between the appellant's claimed disorder and any incident of 
his military service.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).      

However, the evidence does not indicate that the appellant 
has a skin "disability" as that term is contemplated by law.  
The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Prinicipi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

The record does not indicate the presence of such a 
disorder.  The appellant's service medical records are 
devoid of any mention of a dermatological disorder.  
Similarly, in an October 1976 VA physical examination, the 
appellant's skin was noted to be within normal limits and 
medical records subsequently dated until September 1994 are 
silent as to the presence of a skin disorder.  

Although the appellant has reported that he was treated by a 
physician in approximately 1974 for a skin disorder, he has 
also reported that he does not recall the physician's name 
and that his records were unavailable.  While the record 
indicates that the appellant was diagnosed to have tinea 
pedis in September 1994, there is no evidence of continuity 
of symptoms and, to the extent that such symptoms may be 
assumed to have been present, the appellant has reported 
that no physician has expressed any opinion linking any skin 
symptoms to any incident of his military service.  

In these circumstances, the appellant is not shown to have a 
skin disorder, and the claim is therefore denied.


ORDER

Service connection for PTSD is denied.

Service connection for a chronic skin disorder is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

